Title: To Benjamin Franklin from Lords Bessborough and Grantham: Commission to Benjamin Franklin and John Foxcroft, 25 September 1765
From: Bessborough, William Ponsonby, 2nd Earl of,Grantham, Sir Thomas Robinson, 1st Baron
To: Franklin, Benjamin


In the summer of 1765 the British postal service in North America was divided into two jurisdictions: a northern district, stretching from Virginia through Canada, and a southern district, including North Carolina, the continental colonies to the south, and the Bahama Islands. Under this new dispensation Franklin and Foxcroft, hitherto the deputy postmasters general for all of North America, were placed over the northern district and Benjamin Barons was placed over the southern. This commission confirmed Franklin and Foxcroft in their new position.
  
[September 25, 1765]
  [In the margin:] L.S.

The Right Honourable William Earl of Bessborough and The Right Honourable Thomas Lord Grantham, His Majesty’s Post Master-General of all His Majesty’s Dominions in Europe, Africa and America
To all to whom these presents shall come Greeting.
Know Ye, That We the said William Earl of Bessborough and Thomas Lord Grantham reposing especial Trust and Confidence in Benjamin Franklin of Philadelphia and John Foxcroft of New York, Esquires, and having received good Testimony of their Fidelity and Loyalty to His Majesty, and of their Ability and Sufficiency, to manage and better regulate the Posts on the Continent of North America, and of their Inclination and Capacity to improve and advance His Majesty’s Revenues therein, do, by these presents, nominate, depute, constitute, authorize and appoint them the said Benjamin Franklin and John Foxcroft, and the Survivor of them, Our Deputy Postmasters and Managers of the Post in all His Majesty’s Provinces and Dominions on the said Continent of North America, except No. Carolina, South Carolina, Georgia, East Florida, West Florida, the Bahama Islands and their Dependencies, To have, hold, excercise and enjoy, the said Office, with all other Powers, Privileges, Profits, Advantages, and Authorities thereunto belonging unto them the said Benjamin Franklin and John Foxcroft and the Survivor of them, from the Day of the date hereof, for and during the Term of three Years, or ’till they receive a new Commission from Us, or ’till this present Commission be superseded. And We do hereby strictly require all Officers and others employed in or about the Posts already settled or to be settled, in any Part of His Majesty’s said Provinces and Dominions in No. America, except as before excepted, or in relation to the Revenue arising by the Post of Letters there, from time to time, to give an Account of their Doings and Transactions therein to the said Benjamin Franklin and John Foxcroft, and the Survivor of them, and to observe and obey their Orders and Directions, in relation to their respective Offices, Trusts, and Imployments; And the better to enable the said Benjamin Franklin and John Foxcroft and the Survivor of them, to execute the Office and Trust reposed in them; We do hereby delagate unto them or either of them, all Our Power and Authority to appoint sufficient Deputies Officers or Agents under them for the better managing and ordering the said Posts in North America; And for collecting and improving the Revenue arising thereby, granting them full Power and Authority so far as by Law We can, to suspend, remove or displace such Deputies, Officers, or Agents, and all or every other Person or Persons whatsoever employed, or to be employed, in the Management of the said Posts, or in the Collection of the said Revenue, who shall be guilty of any Neglect, Mismanagement, or Breach of Duty in their respective Offices, or Employments, from the farther Execution of his or their Office or Offices, And We do hereby authorize and empower them the said Benjn. Franklin and John Foxcroft and the Survivor of them, to allott, order, and settle from time to time, the Salaries or Allowances which each Deputy, Officer or Agent, who shall be employed in or about the said Posts, shall be paid for their Trouble, Care, or Charge in their respective Offices, And We do also, hereby give, grant, and appoint unto them the said Benjamin Franklin, and John Foxcroft and the Survivor of them for their Care Pains and Trouble, in the performance and Execution of the Office and Trust hereby granted and committed unto them the Yearly Salary of Six hundred Pounds to commence from the date hereof, which Salary they are to receive or be allowed in their Accounts, out of the Revenue arising to His Majesty, by the Post of Letters within the said Provinces and Dominions in No. America.
In Witness whereof We the said William Earl of Bessborough and Thomas Lord Grantham have hereunto set Our Hands, and caused the Seal of our Office to be affixed, this Twenty fifth day of September in the Year of Our Lord One Thousand seven Hundred and Sixty five, in the Fifth Year of His Majesty’s Reign.

Bessborough.Grantham.
By Command Heny Potts Secy.B. Franklin and John Foxcroft
